ON MOTION FOR REHEARING.
Broyles, C. J.
Counsel for the movant say: “The court nowhere in its decision refers to or attempts to distinguish the ruling-in the case of Piedmont Operating Co. v. Cummings, 40 Ga. App. 397 (4, 5), which was cited in our original brief.” While this court did not discuss the Cummings decision eo nomine, we did consider it and the principle announced therein. The decision in American Fidelity & Casualty Co. v. McWilliams, 55 Ga. App. 658 (191 S. E. 191), cited the Cummings case as authority for the holding in paragraphs 6 and 7 of the opinion; and in our opinion in the instant case we show why and wherein “the instant case is differentiated from the case of American Casualty Co. v. McWilliams," supra. None of the authorities or contentions of the plaintiff in error were overlooked; and the motion shows no cause for a rehearing of the case.

Motion denied.


MacIntyre and Guerry, JJ., concur.